President.
The statute of frauds does not affect this question— it is not a case within it — a parole contract for the lease of those buildings, would be a mere naked agreement, giving no right of action to enforce it; but such contract is not illegal — and though it is contrary to the policy of the law, to aid in enforcing it while it remains executory, yet after it has been executed between the parties, an action for use and occupation well lies ] and there is neither reason or law against it. Beside, it does not come well from the defendant, after having had the use of these premises, to say that his lease was not in due legal form; if it were necessary to sustain this demand, I would presume that he had a memorandum in writing, to entitle him to hold possession; but whether he had a written lease or not, he is equally liable, if it is proven to the satisfaction of the jury that he has had the use of the buildings.
Verdict for the plaintiff